Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered March 10, 2005, which revoked defendant’s probation and imposed a sentence of imprisonment.
Defendant was convicted in May 2001 of criminal possession of a controlled substance in the fifth degree and sentenced to *1081time served plus five years of probation. In June 2004, defendant was charged with violating the terms of his probation based upon his arrest for criminal possession of a weapon in the second and third degrees. Following a hearing, County Court found that defendant violated his probation, revoked that probation and resentenced him to 2⅓ to 7 years in prison. Defendant now appeals.
Defendant’s sole contention on appeal is that his sentence is harsh and excessive. Here, the record reveals that defendant received the benefit of pleading to a reduced charge on the original indictment, which exposed him to a shorter prison term, and that he thereafter repeatedly failed to abide by the reasonable conditions of his probation. Given these facts, as well as the serious nature of defendant’s conduct leading to the violation of probation, we find no abuse of discretion or extraordinary circumstances warranting a reduction of the sentence in the interest of justice (see People v Buchner, 30 AD3d 912, 913 [2006]; People v Spitzley, 303 AD2d 837, 838 [2003], lv denied 100 NY2d 599 [2003]).
Crew III, J.P., Mugglin, Rose, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed.